Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00512-CR

                                    EX PARTE Steven ROBLES

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1302-W1
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: June 19, 2019

AFFIRMED

           Appellant Steven Robles was indicted for felony assault family violence by strangulation.

The trial court found Robles guilty and assessed punishment at ten years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice, suspended and probated for a

term of ten years, and a $1,500 fine. Robles appealed. We affirmed the trial court’s judgment and

issued mandate in Cause No. 04-16-00434-CR. Robles filed a petition for discretionary review

with the Texas Court of Criminal Appeals after we issued mandate. The Texas Court of Criminal

Appeals notified Robles that no action would be taken on the petition because the petition was

untimely. Robles then filed a petition for writ of mandamus, which we denied in Cause No. 04-

18-00160-CR. Robles also filed a writ of habeas corpus with the trial court, and the trial court

denied the writ. Robles now appeals from the trial court’s order denying his writ of habeas corpus.
                                                                                       04-18-00512-CR


       Robles’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.

Counsel concludes that the appeal has no merit. Counsel provided Robles with a copy of the brief

and informed him of his right to review the record and to file his own brief. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Robles filed a pro se brief and objections to his attorney’s motion to

withdraw.

       After reviewing the record, counsel’s brief, and Robles’s pro se brief and objections, we

agree that the appeal is frivolous and without merit. The judgment of the trial court is affirmed.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1. No substitute counsel will be appointed. Should Robles wish to seek further review of

this case by the Texas Court of Criminal Appeals, Robles must either retain an attorney to file a

petition for discretionary review or Robles must file a pro se petition for discretionary review.

Any petition for discretionary review must be filed within thirty days from the later of: (1) the date

of this opinion; or (2) the date the last timely motion for rehearing or en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Rebeca C. Martinez, Justice

Do not publish




                                                 -2-